Citation Nr: 1340210	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  13-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the Veteran's spouse for the purpose of receiving apportionment benefits.


REPRESENTATION

Appellant represented by:	Christina Gindratt, Esq.

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1978.  The appellant is the Veteran's estranged spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the appellant withdrew her March 2013 request for a Board hearing.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the RO.  VA will notify the appellant and the Veteran if further action is required on their part.


REMAND

The record reflects that in correspondence received in November 2012, the Veteran requested a Video Conference hearing concerning the issue of apportionment.  The record does not reflect that there was any response to this request. 

A claim for an apportionment is a "contested claim" subject to special procedural requirements.  For instance, if the apportionment claim is simultaneously contested, all interested parties are to be specifically notified of any action taken by the agency of original jurisdiction, of the right and time limit for initiating an appeal, and of the right to present testimony at a hearing and to be represented.  38 U.S.C.A. § 7105A(a) (West 2002); 38 C.F.R. § 19.100 (2013).  Upon the filing of a notice of disagreement all interested parties are to be furnished with a copy of the statement of the case.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101 (2013).  When a substantive appeal is filed, its content is to be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.102 (2013).

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be appropriately notified at his present address of record of the content to the appellant's substantive appeal and afforded the opportunity to respond thereto. 

2.  Then, the Veteran should be scheduled for a Video Conference hearing at the RO as soon as it may be feasible.  The appellant should also be appropriately notified of any scheduled hearing and of her right to attend and present testimony and argument.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

